DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/13/2022, 04/28/2022, 05/08/2022, 05/15/2022, 06/12/2022, 06/21/2022, 07/28/2022, and 08/2/2022 are being considered by the examiner.

Claim Objections
Claim 9 is objected to because of the following informalities:  the final line of the claim should read “from which the DNA is being obtained”.  Appropriate correction is required.

Claim 35 is objected to because of the following informalities:  several instances of “the” were deleted but indefinite articles are needed (e.g. computing an embedding of the image).  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-6, 9, 10, 14, 15, 20, 25, 26, 28, 39, 32, 35, 37-39, 42, and 45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, the third paragraph of the claim is confusingly written with several clauses that are inconsistently placed which lead to clarity issues with the recitations. In addition, the second paragraph recites “at least one visual feature” and “at least one image” but the second paragraph seems to indicate that a plurality of each are needed for the analysis to occur. The fourth paragraph continues the clarity issues as it has several clauses separated by commas leading to confusion on how to properly interpret them. 

Further regarding the sixth paragraph, all of the recitations seem to already be present earlier in previous paragraphs leading to confusion on how to properly interpret the paragraph. 

Regarding the eighth paragraph, similar issues exist as highlighted with paragraphs three and four since this is regarding similar method steps for training the neural network. Dependent claims 4-6, 9, 10, 14, 15, 20, 25, 26, 28, 39, 32, 35, 38, 39, 42, and 45 do not cure claim 1 of this issue and are similarly rejected.
Independent claim 37 recites similar limitations as claim 1, and is rejected under similar rationale. 

Regarding claim 14, the claim has been amended to recite “a sorting controller” but a sorting controller had already been claimed in claim 1, leading to confusion on if this is the same or a different sorting controller. Dependent claims 15, 20, and 35 do not cure claim 14 of this issue and are similarly rejected. 

Regarding claim 25, the claim has been amended to recite “a sorting controller” but a sorting controller had already been claimed in claim 1, leading to confusion on if this is the same or a different sorting controller. Dependent claims 26, 28, 29, and 32 do not cure claim 14 of this issue and are similarly rejected.

Regarding claim 35, the claim has instances of “a sorting controller” but a sorting controller had already been claimed in claim 1, leading to confusion on if this is the same or a different sorting controller. In addition, step (ii) has a “the” deleted before plurality of image embeddings. However, plurality of image embeddings has already been recited earlier in the claim leading to confusion on if this is the same or a plurality of image embeddings. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 38, 39, and 42 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a limited scope based on the teachings in the application, does not reasonably provide enablement for full scope.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.

Regarding claim 38, the claim recites in its entirety 

A plurality of seeds retained in a container, wherein said plurality of seeds are obtained by being sorted using the system according to claim 1.

As currently worded, Applicant is trying to claim possession of any sort of seed that can be sorted via the system of claim 1, even if they are not currently in existence. Specific seeds are not particularly tied to the invention of claim 1 aside from hybrid and non-hybrid seeds which are common in virtually all seeds that are cultivated.

 Dependent claim 39 merely specifies more information about the seeds.

Similarly, claim 42 recites in its entirety 
“a method of growing a crop comprising seeding the plurality of seeds of claim 38, thereby growing the crop.”

The seeding method is agnostic to specific seeds and the mechanism for sorting. There is no language that ties a particular growing method the sorting system or the container and no specific language is given for the growing method. Methods of growing seeds with wholly separate utility and not envisioned by Applicant would then infringe on this claim if it has any container and uses the sorting method of claim 1. 

Claims 38, 39, and 42 are written in terms of functional language that results in a broad scope and includes seeds and/or methods of growing crops that Applicant has not disclosed, not envisioned, and would preempt future seeds and growing methods by virtue of a seed sorting method which are not specific to either. This would effectively cause disparate seeds and methods to infringe on the claims and preempt future inventions related to both.

When weighing all of the factors, particularly the disparity between the scope of the claims and the teachings and direction of the application, undue experimentation would be required to make and use the full scope of the claims.
Allowable Subject Matter
If the claims are amended as follows, the Application will be in condition for allowance.

Claim 1. (Currently Amended) A system for sorting of seeds, comprising: 
at least one hardware processor configured for executing a code, the code comprising: 
code for inputting into at least one neural network, at least one image of a plurality of images including a plurality of seeds which have at least one visual feature extractable from the at least one image, the at least one image captured by at least one imaging sensor, 
wherein  corresponding to one of the plurality of seeds[[,]] is statistically similar to a corresponding corresponding visual feature is extracted from another image of the plurality of images, respective of another seed of the plurality of seeds; 
code for computing by the at least one neural network, for one or more of the plurality of seeds, an indication of one classification categoryfor which visual features are not explicitly defined, the one classification category being selected from the group consisting of: hybrid, and non-hybrid, 
wherein the indication of the one classification category is computed at least according to weights of the at least one neural network, 

wherein the at least one neural network is trained according to a training dataset comprising a plurality of training images of a plurality of seeds which have at least one visual feature extractable from the plurality of training images, the plurality of training images being captured by the at least one imaging sensor, 3 
wherein  corresponding to of one of the plurality of seeds[[,]] is statistically similar to a corresponding corresponding visual feature is extracted from another training image of the plurality of training images, respective of another seed of the plurality of seeds, 
wherein each respective training image of the plurality of training images is associated with an indication of one classification category of at least one seed depicted in the respective training image, wherein for the one classification category, visual features of the at least one seed are not explicitly defined, the one classification category being selected from the group consisting of: hybrid, and non-hybrid; and 
code for generating, according to the indication of the one classification category, instructions for execution by a sorting controller of an automated sorting device for automated sorting of seeds.

Claim 9. (Currently Amended) The system according to claim 1, wherein the indication of the one classification category associated with respective plurality of training images of the training dataset is based on a DNA test destructive to the at least one seed from which the DNA is being obtained.

Claim 14. (Currently Amended) The system according to claim 1, wherein the the plurality of images includes a plurality of seeds, and further comprising code for clustering the plurality of images according to respective classification categories, wherein the instructions for execution by [[a]] the sorting controller comprise instructions for sorting the plurality of seeds corresponding to the plurality of images according to respective classification

Claim 25. (Currently Amended) The system according to claim 1, the the plurality of images includes a plurality of seeds of different classification categories, wherein the at least one neural network computes an embedding for each of the plurality of images, wherein the embedding of the plurality of images are clustered by clusterization code, and wherein the instructions for execution by [[a]] the sorting controller comprise instructions for sorting the plurality of seeds according to corresponding clusters.
Claim 35. (Currently Amended) The system according to claim 20, further comprising providing an image of a target seed, computing an embedding of the image of the target seed by the at least one neural network, and at least one member selected from the group consisting of (i) selecting a sub-set of a plurality of image embeddings according to an image embedding located less than a target distance threshold away from the7 embedding of the image of the target seed, wherein the instructions for execution by [[a]] the sorting controller comprise instructions for selecting seeds corresponding to the sub-set of plurality of image embeddings, and (ii) clustering the plurality of image embeddings and the embedding of the image of the target seed, and selecting a cluster that includes the embedding of the target seed, wherein the instructions for execution by [[a]] the sorting controller comprise instructions for selecting seeds corresponding to the selected cluster.

Claim 37. (Currently Amended) A system for training at least one neural network for sorting of seeds, comprising: 
at least one hardware processor executing a code, the code comprising: 
code for accessing a training dataset comprising a plurality of training images of a plurality of seeds which have at least one visual feature extractable from the plurality of training images, the plurality of training images being captured by at least one imaging sensor, 
wherein corresponding to one of the plurality of seeds[[,]] is statistically similar to a corresponding corresponding visual feature is extracted from another training image of the plurality of training images, respective of another seed of the plurality of seeds, 
wherein each respective training image of the plurality of training images is associated with an indication of one classification category of at least one seed depicted in the respective training image, wherein for the one classification category, visual features of the at least one seed are not explicitly defined, the one classification category being selected from the group consisting of: hybrid, and non-hybrid
code for training at least one neural network according to the training dataset, the at least one neural network trained for computing an indication of one classification category according to at least one target image comprising at least one seed captured by the at least one imaging sensor, 
wherein for the one classification category, visual features of the at least one seed are not explicitly defined, the one classification category being selected from the group consisting of: hybrid, and non-hybrid, 
wherein the indication of one classification category of the at least one target image is computed at least according to weights of the at least one trained neural network, 
wherein the at least one neural network classifies seeds of a plurality of seeds in an image captured by the at least one sensor which have statistical similarity respective of the at least one visual feature into one classification category selected from the group consisting of: hybrid, and non- hybrid, wherein for the one classification category, visual features of the plurality of seeds in the image are not explicitly defined.

Claim 38. (Currently Amended) An apparatus comprising:
the system of claim 1;
and a container comprising a plurality of seeds of claim 1.

Claim 39. (Currently Amended) The apparatus of claim 38, wherein at least one member is selected from the group consisting of: (i) at least 90 % of the plurality of seeds are hybrid seeds, (ii) said plurality of seeds comprises more than 1000 seeds, and (iii) said plurality of seeds weighs more than 100 grams.  

Claim 42. (Currently Amended) The apparatus of claim 38, wherein the plurality of seeds are grown as a crop.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASEY L KRETZER whose telephone number is (571)272-5639. The examiner can normally be reached M-F 10:00-7:00 PM PDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID C PAYNE can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASEY L KRETZER/Examiner, Art Unit 2637